 In the Matter Of WASDEN MOTOR SALES, A CORPORATIONandINTERNA-TIONAL ASSOCIATION OF MACHINISTS, LOCAL LODGE NO. 1066, DISTRICTLODGE No. 114Case No. 20-CA-165.-Decided March 29,1949DECISIONANDORDERSTATEMENT OF THE CASEOn March 2, 1949, Wasden Motor Sales, a Corporation, Interna-tional Association of Machinists, Local Lodge No. 1066, District LodgeNo. 114, and Eugene K. Kennedy, Attorney for the General Counselon behalf of the National Labor Relations Board, herein called theRespondent, the Union, and the Board respectively, entered intoStipulations in settlement of the case, subject to approval of the Board,providing for the entry of a consent order by the Board, and aconsent decree by the appropriate United States Court of Appeals.The parties waived all further and other procedure before the Boardto which they may be entitled under the National Labor Relations Act,as amended, and the Rules and Regulations of the Board, and waivedany right to contest the entry of a consent decree, or to receive furthernotice of the application therefor.The aforesaid Stipulations are hereby approved and made a part ofthe record herein, and in accordance with Section 203.51 of the Na-tional Labor Relations Board Rules and Regulations-Series 5, asamended, the proceeding is hereby transferred to and continued beforethe Board for the entry of a Decision and Order pursuant to theprovisions of the aforesaid Stipulations.Upon the basis of the aforesaid Stipulations, and the entire recordin the case, the Board makes the following :FINDINGS OF FACTI.TIIE BUSINESSOF THE RESPONDENTRespondent, a Utah corporation, having its principal office andplant at Provo,Utah,is engaged in the sales and service of Cadillacsand Oldsmobiles.The Respondent's annual purchases of automobile82 N. L.R. B., No. 49.455 456DECISIONS OF NATIONAL LABOR RELATIONS BOARDproducts at Provo is in excess of $500,000 of which approximately 75percent was received from points outside the State of Utah.Theannual sales of the Respondent exceed $500,000, all of which are madeto points within the State.The Respondent admits, and we find thatit is engaged in commerce within the meaning of the Act, as amended.ORDERUpon the basis of the above findings of fact, the Stipulations, andthe entire record in the case, and pursuant to Section 10 (c) of theNational Labor Relations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent, Wasden Motor Sales,a Corporation, Provo, Utah, its officers, agents, successors and assigns,shall :1.Cease and desist from :(a)Refusing to bargain collectively with the Union or its represent-atives as the exclusive representative of its employees as set forthin paragraph VI of the Stipulations;(b)Discouraging membership in the Union or in any other labororganization of its employees, or in any other manner discriminatingin regard to hire or tenure of employment, or any other term or con-dition of employment, because of membership or activity in any suchlabor organization;(c) In any other manner interfering with, restraining or coercingits employees in the exercise of their right to self-organization, to form,join or assist labor organizations, to bargain collectively through rep-resentatives of their own choosing, and to engage in concerted activityfor the purpose of collective bargaining or other mutual aid or pro-tection as guaranteed in Section 7 of the National Labor RelationsAct.2.Take the following affirmative action to effectuate the policies ofthe Act :(a)Upon request, bargain collectively with the Union as the ex-clusive representative of all its employees as set forth in paragraph VIof the Stipulations with respect to rates of pay, hours of employment,and other conditions of employment;(b)Post immediately in conspicuous places throughout its Provoplant, and maintain for a period of at least sixty (60) consecutive daysfrom the date of posting, notices to its employees stating : (1) that Re-spondent will not engage in the conduct from which it is ordered tocease and desist in paragraph 1, (a), (b), and (c) ; (2) that the Re-spondent will take the affirmative action set forth in paragraph 2, (a)and (b) of this Order; and (3) that the Respondent's employees arefree to become or remain members of the Union, and that the Re- WASDEN MOTOR SALES457'spondentwill notdiscriminate againstany employeebecause of mem-bership in,or activity on behalfof that organization;(c)Notify theRegionalDirector for the TwentiethRegion in writ-ing, withinten (10) days of the date of this Order, the steps taken byRespondent to comply herewith.CHAIRMAN HERZOG and MEMBERHOUSTON took 110 part in the con-siderationof the above Decision and Order.